Order entered November 13, 2019




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-19-00997-CV

                                 JOHN DOE, Appellant

                                            V.

                ROMAN CATHOLIC DIOCESE OF DALLAS, Appellee

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-07025

                                        ORDER
      Before the Court is appellant’s November 8, 2019 motion for a sixteen-day extension of

time to file his opening brief. We GRANT the motion and ORDER the brief be filed no later

than December 11, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE